 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     HENRY PEI,
 8
                               Plaintiff,           Case No. C19-926RSM
 9
           v.                                       ORDER
10
     DONG FENG WANG, et al.,
11
                               Defendants.
12

13

14         Plaintiff’s motion to extend the deadlines set forth in the Order Regarding Initial

15 Disclosures, Joint Status Report, and Early Settlement (Dkt #2) is GRANTED. The

16 deadlines are reset as follows:

17

18
           Deadline for FRCP 26(f) Conference:                    11/20/2019
19
           Initial Disclosures Pursuant to FRCP 26(a)(1):         11/27/2019
20
           Combined Joint Status Report and Discovery
21         Plan as Required by FRCP 26(f)
           and Local Civil Rule 26(f):                            12/4/2019
22
     ///
23



     ORDER - 1
 1

 2         DATED this 13th day of August, 2019.

 3

 4

 5
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER - 2
